Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 18, 2014

                                       No. 04-14-00596-CV

                                 IN THE MATTER OF T.L.R.,

                       From the 436th District Court, Bexar County, Texas
                                Trial Court No. 2014JUV00182
                          The Honorable Lisa Jarrett, Judge Presiding


                                          ORDER
        The designation of the record filed by counsel for appellant requested the court reporter
to file a transcript of the “complete jury trial.” On December 10, 2014, reporter Holly Dietert
filed three volumes of reporter’s record in this court. Believing that the appellant record was
complete upon the filing of the three volumes — the clerk’s record having previously been filed
— we set a due date of January 9, 2015, for appellant’s brief.

        On December 17, 2014, appellant filed a motion asking the court to recalculate the due
date for the appellant’s brief. In the motion, appellant contends the reporter’s record is
incomplete because the reporter failed to file a portion of the record described in the trial court’s
docket sheet as follows: “Pretrial conference held — motions ruled on — R[espondent]
admonished.” According to appellant, on December 16, 2014, his counsel requested from the
court reporter a supplement reporter’s recording including the omitted pretrial conference.

         Based on the foregoing, we GRANT appellant’s motion. We ORDER the court reporter
to file the missing portion of the reporter’s record in this court on or before January 7, 2015. We
further ORDER appellant’s brief is due thirty days from the date the supplemental reporter’s
record is filed.

       We order the clerk of this court to serve a copy of this order on the court reporter and all
counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court